Citation Nr: 0824494	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1982, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a video-conference hearing in 
connection with the current claim.  The video-conference 
hearing was scheduled and held in March 2007.  The appellant 
testified at that time and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran did not appeal the April 2005 rating decision 
which awarded an effective date of September 10, 1982 for the 
grant of service connection for PTSD.

2.  The veteran's February 2006 statement is a freestanding 
claim for an earlier effective date for the grant of service 
connection for PTSD.


CONCLUSION OF LAW

The veteran's February 2006 claim of an effective date prior 
to September 10, 1982, for the grant of service connection 
for PTSD, seeks an effective date for benefits in a manner 
not authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160, 
3.400(o)(2), 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has no duty of notice or assistance in this case, since it 
is the law, and not the facts, which is dispositive of the 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit.

II. Earlier Effective Date

The Court of Appeals for Veterans Claims (CAVC) holding in 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the 
veteran's claim for an earlier effective date must fail.

In a rating decision, dated in November 2004, the RO 
promulgated the Board's award of an earlier effective date 
for the award of service connection for PTSD.
The disorder was assigned an effective date of September 13, 
1982 and was assigned an evaluation of 10 percent disabling 
from September 13, 1982 to December 3, 1997 and of 100 
percent disabling from December 3, 1997.  The veteran filed a 
timely notice of appeal in January 2005 arguing that the 100 
percent disabling evaluation of PTSD should be awarded 
effective September 13, 1982.  Subsequently, in a rating 
decision dated in April 2005, the RO granted the veteran an 
evaluation of 100 percent disabling for PTSD effective 
September 10, 1982 representing a complete grant of the 
benefits sought by the veteran.

In February 2006 the veteran filed the following statement: 
"I would like to apply for an earlier effective date for 
PTSD back to separation date 6/20/67."  As this statement 
does not express dissatisfaction with the April 2005 rating 
decision and does not indicate a desire to contest the April 
2005 rating decision, but rather seeks an effective date for 
the grant of service connection for PTSD even earlier than 
that sought in his prior notice of disagreement, it is a new 
claim and not a notice of disagreement.  See 38 C.F.R. § 
20.201

The veteran has not raised a contention that the RO committed 
clear and unmistakable error (CUE) in the April 2005 rating 
action which awarded the 100 percent evaluation effective 
September 10, 1982.

The veteran's February 2006 statement seeking an earlier 
effective date for the 100 percent disability evaluation is 
essentially a claim for retroactive benefits.  38 U.S.C.A. § 
5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005).  In the instant case, because the rating action 
awarding the September 10, 1982, effective date became final, 
the veteran could only obtain an earlier effective date by 
showing that the decision was a product of CUE.  As noted 
above, such a claim has not been made.  Rather, the veteran 
has argued that the Board should award the veteran an 
effective date of the date of separation from service for the 
grant of service connection for PTSD based upon a reportedly 
filed application for service connection.  See 38 C.F.R. § 
3.400(o)(2).

To the extent that the veteran intended his February 2006 
statement to be a "freestanding" claim for an earlier 
effective date, "such a possibility vitiates the rule of 
finality."  Rudd, supra, 20 Vet. App. at 300.  A 
freestanding claim for an earlier effective date for an 
increased evaluation for the service-connected PTSD seeks a 
benefit not provided by law.  As noted above, when the law is 
dispositive against a claim, as here, the claim must be 
denied or the appeal terminated.  Sabonis, supra., 6 Vet. App 
at 430.  Therefore, according to Rudd, supra, 20 Vet. App. at 
300, this appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date prior to September 10, 1982, 
for service connection for PTSD, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


